Title: From Thomas Jefferson to John Taylor, 23 June 1808
From: Jefferson, Thomas
To: Taylor, John


                  
                     Dear Sir 
                     
                     Washington June 23. 08.
                  
                  The Agricultural society of Paris has had a plough presented to them which, performing equally good work, requires but one half the force to draw it necessary for what had till then been deemed the best plough in France. in their zeal for improvement they sent one of them to England, and have sent me one, lately arrived at New York, & ordered round to Richmond where it will be open for inspection. the experiment being made with an instrument for the purpose (something I believe like a spring steelyard connecting the swingletree to it’s cross bar) it’s accuracy may be relied on. they are collecting all the implements of agriculture of every country, good or bad, which of course will give them all the good. desiring to be useful to them in turn, I took the liberty, some time ago of asking the favor of you to procure for me one of Martin’s drills. I have since heard he has retired from business which perhaps has produced a difficulty in getting one. should this have been got over, I shall be very much gratified by having one in time to send by a vessel which is to go in 3. or 4. weeks from this place to Havre & will afford the best possible opportunity of sending it. if it could be lodged at Fredericksburg & notified to me, I would have it either brought here or deposited some where on the Potomak where the vessel could take it in. all expences shall be reimbursed as soon as known. I have gone into a detail of the motives for proposing this trouble to you, to shew that they are public in their object.
                  We have lately recieved from S. Carolina & Georgia the seeds of a plant brought from Africa many years ago by their negroes & by them called Benney. it is easy of culture, yields about as much seed to the acre as flax, and three gallons to the bushel of as fine salad oil as that of the olive. this I can affirm from an abundant sufficiency of trial. you will find a good account of it in Millar’s Gardener’s Dictionary under the head of Sesamum trifoliatum. many persons, from the account of this plant given by the members of S.C. & G. at the last Congress, and the sample of the oil, have sown it this year. it bids fair to supply the place of olive oil, butter, lard & tallow in most cases. should you propose to try it, I could send you some seed from Monticello; tho’ as it is now too late to sow it, & we shall have fresh seed this autumn, perhaps you would approve rather of waiting till then.   We have nothing new from Europe except the information from Armstrong that the Osage has been detained by himself. I am not without hope that France will exempt us from the operation of her decrees of Berlin & Milan. if she does, England is bound by her declaration to do the same. it is our principal ground of hope that when the embargo is withdrawn it will be for a state of peace & not of war. certainly a time may come when war would be preferable to a continuance of the embargo. if we can procure it a different termination now, I verily believe we shall avoid altogether the danger of being involved in the present war. in August or September we may form a good judgment of the issue. I salute you with constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               